 

OMX HOLDINGS, INC.

4295 Hamilton Mill Road
Suite 100
Buford, GA 30518

 

December 31, 2016

 

Edgar Woolard

107 Via Capri

Palm Beach Gardens, FL 33418

 

Dear Ed:

 

You are the holder of 2,000 shares of OMX Holdings, Inc. (“OMX”) Series A
Preferred Stock (the “Series A Stock”) pursuant to which you are entitled to the
payment of dividends on the Series A Preferred Stock as of the date hereof in
the amount of $115,890 (the “Accrued Dividends”).

 

You have agreed to treat the Accrued Dividends as advances to OMX which shall
bear interest and be repayable in accordance with the terms of a promissory note
dated as of the date hereof in substantially the form of Exhibit A attached
hereto.

 

Kindly indicate your agreement with the foregoing by signing below in the space
provided for your name.

 

  Very truly yours,         OMX HOLDINGS, INC.         By:       Walter
Czarnecki     President & Chief Executive Officer

 

Consented and agreed to:

 

___________________

Edgar Woolard

 

1

 

